Cook, J.,
dissenting. I differ with the decision of the majority because it reverses the BTA on a substantive argument, one that is irrelevant to this case in light of the procedural default by this taxpayer.
Gammarino lost at the BTA by defaulting on the issue of his standing to file a valuation complaint. It appeared as though Gammarino was acting in a representative capacity, and that the complaint he filed was jurisdictionally insufficient because Gammarino is not licensed to practice law in Ohio. The BOR and later the BTA both asked Gammarino to verify whether he in fact had standing to file the complaint given this court’s recent decision, Gammarino v. Hamilton Cty. Bd. of Revision (1997), 80 Ohio St.3d 32, 684 N.E.2d 309, involving this same appellant. Rather than responding to the BTA’s show-cause order that he is the true property owner and that R.C. 5301.03 applies, Gammarino instead filed a belated response to the BTA that did not demonstrate his standing as a nonattorney to file the complaint in this case.
The determinative question before this court, then, is whether the BTA abused its discretion in refusing to accept Gammarino’s tardy clarification of his relationship to this property. Based on the state of the record at the time the BTA rendered its decision, Gammarino’s motion for reconsideration neither raised an obvious error nor presented an issue improperly ignored by the BTA. See, e.g., State ex rel. Huebner v. W. Jefferson Village Council (1996), 75 Ohio St.3d 381, 383, 662 N.E.2d 339, 341; Garfield Hts. City School Dist. v. State Bd. of Edn. (1992), 85 Ohio App.3d 117, 123, 619 N.E.2d 429, 433. Rather, Gammarino produced evidence that could have, and should have, been presented in response to the BTA’s show-cause order. Under the circumstances, the BTA’s reconsideration decision was neither unreasonable nor unlawful. R.C. 5717.04; Montpelier Pub. Library Bd. of Trustees v. Williams Cty. Budget Comm. (1996), 75 Ohio St.3d 520, 521, 664 N.E.2d 897, 898.
Furthermore, even if timely raised, Gammarino’s substantive argument lacks any merit. I agree with the BTA that R.C. 5301.03, a conveyancing statute of limited application, is immaterial to Gammarino’s case. The purpose of the statute is to protect purchasers of real property from hidden encumbrances. R.C. 5301.03 permits a purchaser, in the context of a real estate transaction, to assume that the use of the word “trustee” after a grantee’s name does not indicate a limitation on the grantee’s ability to convey the property unencumbered. See Bank One of Milford v. Bardes (1986), 25 Ohio St.3d 296, 297, 25 OBR 346, 347, 496 N.E.2d 475, 476. The statute is inapposite to the issue of standing to file a complaint.
*160Based on the foregoing, the BTA’s decision should be affirmed.
Moyer, C.J., concurs in the foregoing dissenting opinion.